Motion Granted; Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed September 29, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00695-CV
                                    ____________

                            IN RE MICHAEL JACKSON, Relator



                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     164th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 0932227


                              MEMORANDUM OPINION

       On August 16, 2011, Relator, Michael Jackson, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1. On September 19, 2011, the parties filed a joint motion to dismiss
this original proceeding.

       The motion is granted and the petition for writ of mandamus is ordered dismissed.

                                          PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.